DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Rest et al. (US Pub. No. 20160342628) in view of Jolley et al. (US Pub. No. 20170243107).

With respect to claim 1, Van Rest et al. teaches a method of augmenting an information retrieval method comprising:

receiving a query (“query,” See Paragraph 32);

parsing the query to generate an instance graph comprising a structure of nodes and links (“Incremental parse 135 produces abstract syntax tree (AST) 140. AST 140 is a tree of parse nodes,” See Paragraph 33); 


However, Jolley et al. teaches determining at least one of the constraint graphs matching on a portion of the structure of the instance graph (“Data associated with an entity may be analyzed, such as one or more of structured metadata, and metadata that is inferred from other digital data associated with the entity, including text, images, and link graphs,” See Paragraph 395); and

annotating the query to include an indication of the focus of each matching constraint graph of a highest rank among all matching constraint graphs (“an annotations phase (437) the comprehension engine (414) attaches rich metadata to tokens generated from the previous step (435),” See Paragraph 111).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Van Rest et al. (graph searching) with Jolley et al. (question answering).  This would have facilitated deciding on an answer by identifying the topic of a question to improve answering.  See Jolley et al. Paragraph 2-3.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: question answering.  


The Van Rest et al. reference as modified by Jolley et al. teaches all the limitations of claim 1.  With respect to claim 2, Jolley et al. teaches the method of Claim 1,wherein parsing the query to generate the instance graph comprises determining a syntactic structure of the query (“user intent is extracted from a user's input using a syntactic parse,” See Paragraph 32).

The Van Rest et al. reference as modified by Jolley et al. teaches all the limitations of claim 1.  With respect to claim 3, Jolley et al. teaches the method of Claim 1, wherein parsing the query to generate the instance graph comprises determining a semantic structure of the query (“representation of the syntactic, grammatical, and semantic interpretation of this statement,” See Paragraph 55).

The Van Rest et al. reference as modified by Jolley et al. teaches all the limitations of claim 1.  With respect to claim 4, Jolley et al. teaches the method of Claim 1, further comprising passing an annotated query comprising the indications of the foci to a downstream component of a question answering system, wherein the question answering system is configured to return a result based on the annotated query (“an annotations phase (437) the comprehension engine (414) attaches rich metadata to tokens generated from the previous step (435),” See Paragraph 111).

The Van Rest et al. reference as modified by Jolley et al. teaches all the limitations of claim 1.  With respect to claim 5, Jolley et al. teaches the method of Claim 1, further comprising ignoring at least one of the constraint graphs matching a structure of the instance graph and having a rank lower than the constraint graphs of the highest rank among all matching constraint graphs (“Ranking interpretations according to a confidence score, for example a confidence scored derived from a statistical rule base, and/or a probabilistic classifier of user inputs,” See Paragraph 201).

The Van Rest et al. reference as modified by Jolley et al. teaches all the limitations of claim 1.  With respect to claim 6, Jolley et al. teaches the method of Claim 1, wherein annotating the query the indication of the focus is an annotation of the instance graph made upon evaluating each matching constraint graph of the highest rank against the instance graph (“an annotations phase (437) the comprehension engine (414) attaches rich metadata to tokens generated from the previous step (435),” See Paragraph 111).

The Van Rest et al. reference as modified by Jolley et al. teaches all the limitations of claim 1.  With respect to claim 7, Jolley et al. teaches the method of Claim 1, wherein providing the plurality of constraint graphs comprises providing access to the plurality of constraint graphs stored in a computer-readable medium, wherein each of the plurality of constraint graphs includes a pattern name and metadata describing a structure to be matched to the instance graph, the structure to be matched includes a feature text associated with a respective one of the nodes of the instance graph (“Extract 115 may detect naturally recurring patterns within dataset 110 as a basis for formulating descriptive rules. Patterns may reveal value types, value ranges, data structures that aggregate attributes, and correlations between structures,” See Paragraph 44).

The Van Rest et al. reference as modified by Jolley et al. teaches all the limitations of claim 7.  With respect to claim 8, Jolley et al. teaches the method of Claim 7, wherein the portion of the structure matched includes one or more of the links between respective ones of the nodes of the instance graph (“,” See Paragraph ).

The Van Rest et al. reference as modified by Jolley et al. teaches all the limitations of claim 1.  With respect to claim 9, Jolley et al. teaches the method of Claim 1, further comprising providing a non-transitory computer readable medium comprising computer executable instructions which when executed by a computer cause the computer to perform the method of augmenting the information retrieval method (“Data associated with an entity may be analyzed, such as one or more of structured metadata, and metadata that is inferred from other digital data associated with the entity, including text, images, and link graphs,” See Paragraph 395).


receiving a query (“query,” See Paragraph 32);

parsing the query to generate an instance graph comprising a structure of nodes and links (“Incremental parse 135 produces abstract syntax tree (AST) 140. AST 140 is a tree of parse nodes,” See Paragraph 33);

providing a plurality of constraint graphs, organized into at least two ranks, each constraint graph associated with a potential focus of the query (“topological constraints on graph 112,” See Paragraph 38).  Van Rest et al. does not disclose annotating the query.
However, Jolley et al. teaches determining at least one of the constraint graphs matching on a portion of the structure of the instance graph (“Data associated with an entity may be analyzed, such as one or more of structured metadata, and metadata that is inferred from other digital data associated with the entity, including text, images, and link graphs,” See Paragraph 395);

annotating the query with to include an indication of the focus of each matching constraint graph of a highest rank among all matching constraint graphs (See Paragraph 35 “POS tagger 316 can tag or otherwise annotates tokens of a question with part of speech categories”).  Adams Jr. et al. does not disclose providing a plurality of constraint graphs, organized into at least two ranks, each constraint graph associated with a potential focus of the query (“an annotations phase (437) the comprehension engine (414) attaches rich metadata to tokens generated from the previous step (435),” See Paragraph 111).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Van Rest et al. (graph searching) with Jolley et al. (question answering).  This would have facilitated deciding on an answer by identifying the topic of a question to improve answering.  See Jolley et al. Paragraph 2-3.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: question answering.  

With respect to claim, 16 it is rejected on grounds corresponding to above rejected claim 2, because claim 16 is substantially equivalent to claim 2.
With respect to claim, 17 it is rejected on grounds corresponding to above rejected claim 4, because claim 17 is substantially equivalent to claim 4.
With respect to claim, 18 it is rejected on grounds corresponding to above rejected claim 6, because claim 18 is substantially equivalent to claim 6.
With respect to claim, 19 it is rejected on grounds corresponding to above rejected claim 7, because claim 19 is substantially equivalent to claim 7.
With respect to claim, 20 it is rejected on grounds corresponding to above rejected claim 8, because claim 20 is substantially equivalent to claim 8.

Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Rest et al. (US Pub. No. 20160342628) in view of Ackermann et al. (US Pub. No. 20180107648).

With respect to claim 10, Van Rest et al. teaches a database accessible to a question answering system, the database comprising:

a plurality of constraint graphs, each constrain graph including a pattern and associated with a focus (“topological constraints on graph 112,” See Paragraph 38).  Van Rest et al. does not disclose annotating the query.

However, Ackermann et al. teaches a plurality of ranks to which the constraint graphs are assigned, wherein each of the constraint graphs is assigned to one of the ranks, and wherein the ranks have a hierarchy configured to control a firing of the constraint graphs given a query received by the question answering system ( “a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers,” See Paragraph 50 and “QA acyclic graph analysis engine 124 analyzing the acyclic graphs generated by the ingestion operation, a QA element data structure 126 defining the various knowledge domains in the ingested corpus 140,” See Paragraph 60).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Van Rest et al. (graph searching) with Ackermann et al. (question answering).  This would have facilitated deciding on an answer by identifying the topic of a question to improve answering.  See Jolley et al. Paragraph 2-14.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: question answering.  

The Van Rest et al. reference as modified by Ackermann et al. teaches all the limitations of claim 10.  With respect to claim 11, Ackermann et al. teaches the database of Claim 10, wherein the pattern comprises a name (“classify the major features according to types, e.g., names, dates, or any of a plethora of other defined topics,” See Paragraph 75).

The Van Rest et al. reference as modified by Jolley et al. teaches all the limitations of claim 10.  With respect to claim 12, Jolley et al. teaches the database of Claim 10, wherein the pattern comprises metadata describing a structure to be matched to an instance graph associated with a query received by the question answering system (“metadata,” See Paragraph 66).

The Van Rest et al. reference as modified by Jolley et al. teaches all the limitations of claim 12.  With respect to claim 13, Jolley et al. teaches the database of Claim 12, wherein the metadata comprises a feature text to be matched to a node of the instance graph (“metadata,” See Paragraph 66).

The Van Rest et al. reference as modified by Jolley et al. teaches all the limitations of claim 12.  With respect to claim 14, Jolley et al. teaches the database of Claim 12, wherein the metadata comprises a link type to be matched to a link between nodes of the instance graph (“Patterns may reveal value types, value ranges, data structures that aggregate attributes, and correlations between structures,” See Paragraph 44).


Response to Arguments
Applicant’s arguments:
In regards to claim 1, appellant argues Van Rest and Jolley et al. does not disclose “providing a plurality of constraint graphs, organized into at least two ranks, each constraint graph associated with a potential focus of the query” as claimed in Claim 1.

Examiner’s Reply:
Examiner has reviewed remarks dated April 30, 2021, but respectfully disagrees and has further clarified the claims above.  
	Jolley et al.‘s specification teaches, at Paragraph(s) 38, Semantic analysis 150 may use extracted schema 120 to detect various kinds of semantic errors. Arguments of an operator within query 130 may have incompatible types, which often cannot be detected during semantic analysis 150 unless extracted schema 120 is consulted. The types and relationships within extracted schema 120 may impose topological constraints on graph 112, such as a requirement that two tuples of particular types be related or not related. Semantic analysis 150 may detect and alert that query 130 expresses a relational pattern that does not conform to extracted schema 120. If dataset 110 encodes tuples in a language such as resource description framework (RDF), then extracted schema 120 may be enriched with detailed relational and other semantic constraints for use by semantic analysis 150.   Van Rest’s semantic analysis would have provided relationships from a graph database which could have been combined with Jolley et al.’s interactive search engine engine that ranks interpretations (ie focus) in order to improve search results. Therefore the rejection is maintained.
Applicant’s arguments:
In regards to claim 1, appellant argues Van Rest and Jolley et al. does not disclose “annotating the query to include an indication of the focus of each matching constraint graph of a highest rank among all matching constraint graphs,” as claimed in 1.

Examiner’s Reply:
Examiner has reviewed remarks dated April 30, 2021, but respectfully disagrees and has further clarified the claims above.  
	Jolley et al.‘s specification teaches, at Paragraph(s) 166 operation, a tokenization framework is used to get a set of tokens or words. For example, tokenization of "where can I get a pizza?" is shown in FIG. 4C to break up (435) the user input to the tokens "where", "can", "I", "get", "a", "pizza", and "?". In an annotations phase (437) the comprehension engine (414) attaches rich metadata to tokens generated from the previous step (435).  

Jolley et al.‘s specification further teaches, at Paragraph(s) 188, the data structure (450) has a basis in a predicate-argument structure in linguistics but differs for the purposes of the target domains. The Mood (452), Question Type (454) and semanticBag (456) in FIG. 4E are inferred both from syntactic structure and semantic annotations that may be extracted from parts of the user utterance/statement/query. The Predicate-Argument data structure (450) is termed a Meaning Representation artifact that the comprehension engine (414) produces. Jolley et al.’s query is teokenized and enriched in order to improve searching which using semantic annotation would have indicated a query’s focus. Therefore the rejection is maintained.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20170068903 is directed to SEMANTIC ENTITY RELATION DETECTION CLASSIFIER TRAINING:   [0060] automatically generate a listing of relation label annotated queries (often referred to as slot annotation) by annotating the occurrences of e' in q with the inferred relations. For example, the query "Who played Jake Sully in Avatar" would be annotated to read "Who played [Jake Sully](character name) in [Avatar](film name)". The annotated queries can be used in a variety of applications, such as relation detection, named entity extraction and slot filling for spoken language understanding.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154